This case was initially heard before the deputy commissioner in Asheville on October 17, 1995.  This matter was previously set before Deputy Commissioner Neill Fuleihan on June 15, 1993; and thereafter, on May 1, 1995, was ordered reset for the taking of additional medical evidence.  However, Deputy Commissioner Fuleihan departed the Commission on May 30, 1995, before the evidentiary record could be completed.  The matter was returned to the active hearing docket.
Following the hearing before Deputy Commissioner Dollar, the depositions of Todd Chapman, M. D.; Freeman E. Broadwell, III, M. D., and Keith M. Maxwell, M. D., were received into evidence.  The objections raised therein were ruled upon in accordance with the law and the opinion and award.  Upon receipt of the parties' written contentions, the evidentiary record was ordered closed on May 7, 1996; and the deputy commissioner rendered her opinion and award.
                               **********
The undersigned have reviewed the Award based upon the record of the proceedings before the deputy commissioner.
The appealing party has shown good grounds to reconsider the evidence.  Upon much detailed consideration of the record, the undersigned have reached the conclusion that the record is insufficient and needs to be re-opened for further medical examination and treatment by an independent medical examiner selected by the Commission.
Further, the undersigned feel this case would benefit from the assignment of one of the Commission's in-house rehabilitation nurses to assist in coordinating necessary details for the examination[s].
Accordingly, it is HEREBY ORDERED that plaintiff be evaluated by Dr. Nathan Burkhardt, an orthopedist at Blue Ridge Bone and Joint, 129 McDowell Street, Asheville, North Carolina 28801.  If Dr. Burkhardt feels a neurosurgical referral is in order, IT IS HEREBY ORDERED that the plaintiff be evaluated by Dr. Steven Stranges, a neurosurgeon at Mountain Neurological, 7 McDowell Street, Asheville, North Carolina 28801.
Defendant shall pay for the evaluation[s] pursuant to G.S. § 97-25, and Judith M. Clouse, R. N., M. S. N., Nurse Consultant with the Commission, shall be assigned to the case and shall make any necessary arrangements for the evaluation[s].
Upon completion of the evaluation, medical reports shall be submitted to the undersigned for further review.  The undersigned recognize that the main issue of this appeal is one of causation and feel that a more recent medical work-up is needed to sufficiently complete this record and to assist in weighing existing evidence as to causation so as to determine if further medical treatment is needed and compensable.
Further, the undersigned note that plaintiff filed another Form 33 Request for hearing on November 7, 1997, on a change of condition claim for temporary partial disability as of March 18, 1997.  In the interest of expediency, the undersigned wish for the aforementioned physicians to evaluate the change of condition issue as well.
Further costs shall abide final determination of this claim.
This the ___ day of March, 1998.
                                  S/ ________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _____________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ _____________________ BERNADINE S. BALLANCE COMMISSIONER
JHB/kws